DETAILED ACTION
The present application, filed on 02/25/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s RCE filing from 09/01/2022.
Claims 1-6, and 8-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s amendments and arguments, filed 09/01/2022, with respect to the rejection of claims 1, 13, and 19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made under Lam in view of Bodin and Wells.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the second bushing rotates with the steering knuckle relative to the second bushing”. It is unclear which bushing(s) is/are actually intended to rotate relative to each other, as the amendments changed the first bushing to the second bushing, and the second bushing to the third bushing. Appropriate correction is required.
For the purpose of prosecution, it will be assumed that the limitation should read, “wherein the second bushing rotates with the steering knuckle relative to the third bushing”.
Claim 13 recites the limitation “the second bushing is fixedly coupled to the surface of the steering knuckle, the third bushing is fixedly coupled to the pin, …and wherein an inner surface of the third bushing in face sharing contact with an outer surface of the second bushing has a constant diameter along its length”. This is limitation is contradictory, since the third bushing is axially/concentrically interior to the second bushing. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 10,421,488), as cited by applicant, in view of Bodin (US 6,607,203) and Wells (US 8,764,034), as cited by applicant.
Regarding claim 1, Lam discloses {Figures 1-3} an axle assembly {10}, comprising: a tapered pin {24} rotatably coupled to a steering knuckle {20} and non-rotatably coupled to an axle beam end {22}; a set of bushings {54, 54’} circumferentially surrounding the tapered pin; and a thrust bearing {26} arranged between the steering knuckle {20} and the axle beam end {22} along a central axis of rotation {56} of the tapered pin {24}; wherein the rotation of the steering knuckle about the tapered pin is enabled without lubricant.
However, Lam does not explicitly disclose the set of bushings includes a first bushing, a second bushing, and a third bushing, wherein the second bushing is fixedly coupled to the inner surface of the second bore and the third bushing is fixedly coupled to the tapered pin and wherein the second bushing rotates with the steering knuckle relative to the third bushing and the tapered pin, and wherein the thrust bearing is an axial bearing that includes an upper raceway, a lower raceway, and a friction element that is positioned axially between the upper raceway and the lower raceway.
Bodin teaches {Figure 1} an axle assembly {1}, comprising: a tapered pin {4} rotatably coupled to a steering knuckle {1, 10} and non-rotatably coupled to an axle beam end {2}; a set of bushings {8 (15, 16), 9} circumferentially surrounding the tapered pin {4}; wherein the rotation of the steering knuckle {10} about the tapered pin {4} is enabled without lubricant, wherein the set of bushing includes a first bushing {9}, a second bushing {16}, and a third bushing {15}, wherein the second bushing {16} is fixedly coupled to the inner surface of the second bore {11} and the third bushing {15} is fixedly coupled to the tapered pin {4 (6)} and wherein the second bushing {16} rotates with the steering knuckle {10} relative to the third bushing {15} and the tapered pin {4 (6); Col. 2, lines 55-64}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified one of the bushings disclosed by Lam to include to include two bushings, as taught by Bodin {8 (15, 16)}, such that the second bushing rotates concentrically with the steering knuckle relative to the third bushing and the tapered pin such that the tapered pin is “allowed to be inclined in relation to the bore 11 of the spindle unit 10 without point loads and edge pressings occurring in” the bushing {Col. 2, lines 66-67}.
Wells teaches {Figures 3-6} thrust bearing {80} is an axial bearing that includes an upper raceway {80A}, a lower raceway {80B}, and a friction element {84, 87} that is positioned axially between the upper raceway and the lower raceway.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the thrust bearing to include an upper and lower raceway with a friction element in between in order to provide “a generally annular self-lubricated thrust bearing” {Col. 5, lines 28-30}.
Regarding claim 2, Lam discloses {Figure 3} the set of bushings includes a first bushing {54’} arranged between the tapered pin {24} and an inner surface of a first bore {60} disposed in a lower arm {34} of the steering knuckle {20}.
Regarding claim 3, Lam in view of Bodin and Wells discloses all the aspects of claim 2. Lam further discloses {Figures 1-3} the set of bushings {54, 54’} further includes another bushing {54} arranged between the tapered pin {24} and an inner surface of a second bore {50} disposed in an upper arm {32} of the steering knuckle {20}. 
However, Lam does not explicitly disclose the second bushing and the third bushing are arranged between the tapered pin and an inner surface of a second bore disposed in an upper arm of the steering knuckle and wherein the second bushing is concentric about the third bushing.
Bodin teaches {Figures 1, 3} the second bushing {16} and the third bushing {15} are arranged between the tapered pin {4 (6)} and an inner surface of a second bore {11} disposed in an upper arm of the steering knuckle {10, Figure 3} and wherein the second bushing {16} is concentric about the third bushing {15}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified one of the bushings disclosed by Lam to include to include two bushings, as taught by Bodin {8 (15, 16)}, such that the second bushing rotates concentrically with the steering knuckle relative to the third bushing and the tapered pin such that the tapered pin is “allowed to be inclined in relation to the bore 11 of the spindle unit 10 without point loads and edge pressings occurring in” the bushing(s) {Col. 2, lines 66-67}.
Regarding claim 4, Lam in view of Bodin and Wells discloses all the aspects of claim 3. However, Lam does not explicitly disclose the first and second bushings are formed from more than one material, including a metal at an outer portion and a polymer at an inner portion of the first and second bushings.
Wells teaches {Figure 7b} the first and second bushings {62, 72} are formed from more than one material, including a metal {93} at an outer portion and a polymer {72; Col. 6, lines 23-35} at an inner portion of the first and second bushings {Col. 8, lines 39-65}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Lam and Bodin to include a bushing (or bushings) comprising more than one material at outer and inner portions in order to provide “a self-lubricated material having low friction characteristics or qualities” {Col. 8, lines 39-55}.
Regarding claim 5, Lam and Bodin in view of Wells discloses all the aspects of claim 4. However, Lam does not explicitly disclose the third bushing is thicker than each of the first and second bushings and wherein the third bushing is formed from a heat-treated metal to provide resistance to friction wear and torque load tolerance.
Wells teaches {Figures 7B, 8B} the third bushing {93} is thicker than each of the first {72} and second {62} bushings and wherein the third bushing {93} is formed from a heat-treated metal to provide resistance to friction wear and torque load tolerance {Col. 8, lines 39-65}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Lam and Bodin to include a bushing (or bushings) comprising more than one material at outer and inner portions in order to provide “a self-lubricated material having low friction characteristics or qualities” {Col. 8, lines 39-55}.
Regarding claim 6, Lam in view of Bodin and Wells disclose all the aspects of claim 2. However, Lam does not explicitly disclose the first bushing is fixedly coupled to the inner surface of the first bore and wherein the first bushing rotates with the steering knuckle relative to the tapered pin.
Wells teaches {Figure 7B} the first bushing {72} is fixedly coupled to the inner surface of the first bore {46} and wherein the first bushing {72} rotates with the steering knuckle {26} relative to the tapered pin {50}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Lam to include the first bushing fixedly coupled to the inner first bore in order to “slidingly engage” with the pin using “self-lubricating” materials {Col. 7, lines 47-65}.
Regarding claim 8, Lam discloses {Figure 3} a diameter of the tapered pin {24} is narrower at an upper portion {100} of the tapered pin than a lower portion {102} of the tapered pin {Col. 4, lines 5-17}.
Regarding claim 9, Lam discloses {Figure 3} the tapered pin {24} extends sequentially through each of the first bore {60}, a third bore {86} disposed in the axle beam end {22}, and the second bore {50}, from a bottom end {102} of the tapered pin to a top end {100} of the tapered pin along the central axis {56}.
Regarding claim 10, Lam in view of Bodin and Wells discloses all the aspects of claim 9. However, Lam does not explicitly disclose a first cap sealingly engaged with a bottom opening of the first bore and a second cap sealingly engaged with a top opening of the second bore and wherein fluid does not flow between the first cap and the bottom opening of the first bore or between the second cap and the top opening of the second bore.
Wells teaches {Figures 1-2} a first cap {79} sealingly engaged with a bottom opening of the first bore {46} and a second cap {69} sealingly engaged with a top opening of the second bore {38} and wherein fluid does not flow between the first cap {79} and the bottom opening of the first bore {46} or between the second cap {69} and the top opening of the second bore {38}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Lam to include first and second caps on either end of the pin in order to fluidly seal the first and second bores {Col. 5, lines 1-15}.
Regarding claim 11, Lam in view of Bodin and Wells discloses all the aspects of claim 10. However, Lam does not explicitly disclose the tapered pin is enclosed within a sealed inner chamber defined by the inner surface of the first bore, an inner surface of the thrust bearing, an inner surface of the third bore, the inner surface of the second bore, and the first and second caps and wherein lubricant does not enter or exit the inner chamber.
Wells teaches {Figures 1-2} the pin {50} is enclosed within a sealed inner chamber defined by the inner surface of the first bore {46}, an inner surface of the thrust bearing {80}, an inner surface of the third bore {18}, the inner surface of the second bore {38}, and the first {69} and second {79} caps and wherein lubricant does not enter or exit the inner chamber {sealed by seals 69B, 79B}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Lam to include first and second caps with seals on either end of the pin in order to fluidly seal the pin in an inner chamber {Col. 5, lines 1-15}.
Regarding claim 12, Lam in view of Bodin and Wells discloses all the aspects of claim 1. However, Lam does not explicitly disclose the thrust bearing is a sealed thrust bearing.
Wells teaches {Figure 3} the thrust bearing {80} is a sealed {90, 91} thrust bearing.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Lam to include seals on either end of the thrust bearing in order to fluidly seal the pin in an inner chamber {Col. 5, lines 38-52}.

Allowable Subject Matter
Claims  allowable.
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of reference, either alone or in obvious combination, discloses an inner surface of the third bushing in face sharing contact with an outer surface of the second bushing has a constant diameter along its length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradshaw (US 3,844,182) teaches a tapered pin with first, second, and third bushing coupled around it for rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                                                                                                                                                                                                                                /JAMES A ENGLISH/Primary Examiner, Art Unit 3614